UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OSCAR VALLE,
                               Plaintiff,
                                                                   13-CV-2876 (JPO)
                     -v-
                                                                OPINION AND ORDER
 CAROLYN COLVIN, Acting
 Commissioner of Social Security,
                             Defendant.


J. PAUL OETKEN, District Judge:

       In this action challenging the denial of Plaintiff’s application for Social Security benefits,

Plaintiff’s counsel Charles E. Binder seeks attorney’s fees under the Social Security Act, 42

U.S.C. § 406(b). For the reasons set forth below, the Court awards attorney’s fees to Binder in

the amount of $23,969.88.

I.     Background

       On May 16, 2011, Plaintiff Oscar Valle filed an application for Supplemental Security

Income and Social Security Disability benefits. (Dkt. No. 1 (“Compl.”) ¶ 6.) Valle’s application

was denied, and he requested a hearing before an Administrative Law Judge (“ALJ”). (Compl.

¶ 7.) Following the hearing, the ALJ again denied Valle’s application for benefits on April 13,

2012. (Compl. ¶¶ 8–9.) Valle petitioned the Appeals Council for reconsideration, but his

request for review was denied on March 4, 2013. (Compl. ¶¶ 10–11.)

       Valle retained counsel, Charles E. Binder, on a contingency basis (Dkt. No. 25-1 at 2),

and initiated an action to review the denial of his application for benefits on April 30, 2013 (Dkt.

No. 1). The administrative record was filed (Dkt. No. 8), and Valle moved for judgment on the

pleadings and filed his supporting legal memorandum (Dkt. Nos. 9–10). After the Commissioner

of Social Security sought and received three extensions of her time to respond to Valle’s motion



                                                 1
(Dkt. Nos. 11–16), the parties stipulated to a remand of the action for further administrative

proceedings including a new hearing (Dkt. No. 17). The parties agreed that the Commission

would pay counsel for Valle attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412, in the amount of $4,282.38. (Dkt. No. 23.) However, that amount was partially

offset due to an outstanding debt that Valle owed to the federal government, and counsel for

Valle received only $858.97 in attorney’s fees. (Dkt. No. 25 ¶ 6; Dkt. No. 25-1 at 6.)

       The action was remanded to the Social Security Administration (“the Administration”),

and the Appeals Council sent it back to an ALJ for a new hearing. (Dkt. No. 25 ¶¶ 7–8.) The

ALJ again denied Valle’s request for benefits on the merits. (Dkt. No. 25 ¶ 8.) But upon a

request for review, the Appeals Council “issued a Fully Favorable decision” to Valle on

September 27, 2018. (Dkt. No. 25 ¶ 8.) On March 31, 2019, the Social Security Administration

issued a Notice of Award in connection with Valle’s application, which indicated that the

Administration withheld $23,969.88 from Valle’s past due benefits for the payment of attorney’s

fees. (Dkt. No. 25-1 at 8, 11.)

       Binder filed the instant motion for attorney’s fees on April 8, 2019. (Dkt. No. 24.) In a

supporting declaration, Binder represents that he spent 2.50 hours working on this case in federal

court, along with 19.70 hours expended by his colleague, Daniel S. Jones. (Dkt. No. 25 ¶¶ 10–

13; Dkt. No. 25-1 at 4.) Counsel for the Commissioner of Social Security filed a letter on April

22, 2019, informing the Court that Binder’s motion correctly stated the amount of past-due

benefits withheld by the Administration, and that the Commission did not object to an award of

attorney’s fees as requested. (Dkt. No. 28.)

II.    Legal Standard

       Section 406(b) of the Social Security Act provides, in relevant part, that where “a court

renders a judgment favorable to a claimant under this subchapter who was represented before the


                                                 2
court by an attorney, the court may determine and allow as part of its judgment a reasonable fee

for such representation, not in excess of 25 percent of the total of the past-due benefits to which

the claimant is entitled by reason of such judgment.” 42 U.S.C. § 406(b)(1)(A).

       As the Supreme Court has held, “§ 406(b) does not displace contingent-fee agreements as

the primary means by which fees are set for successfully representing Social Security benefits

claimants in court. Rather, § 406(b) calls for court review of such arrangements as an

independent check, to assure that they yield reasonable results in particular cases.” Gisbrecht v.

Barnhart, 535 U.S. 789, 807 (2002). “[C]ourts approach contingent-fee determinations” under

§ 406(b) “by first looking to the agreement between the attorney and the client, and then testing

that agreement for reasonableness.” Blizzard v. Astrue, 496 F. Supp. 2d 320, 322 (S.D.N.Y.

2007) (internal quotation marks and citation omitted).

       In assessing reasonableness, courts in this District generally consider three factors:

       1) whether the requested fee is out of line with the character of the representation
       and the results the representation achieved; 2) whether the attorney unreasonably
       delayed the proceedings in an attempt to increase the accumulation of benefits and
       thereby increase his own fee; and 3) whether the benefits awarded are large in
       comparison to the amount of time counsel spent on the case, the so-called
       “windfall” factor.

Id. (internal quotation marks omitted) (quoting Joslyn v. Barnhart, 389 F. Supp. 2d 454, 456

(W.D.N.Y. 2005)); see, e.g., Baron v. Astrue, 311 F. Supp. 3d 633, 636 (S.D.N.Y. 2018);

Rodriguez v. Colvin, 318 F. Supp. 3d 653, 657–58 (S.D.N.Y. 2018).

III.   Discussion

       In this case, Binder seeks an attorney’s fees award under § 406(b) of $23,969.88. (Dkt.

No. 26 at 2.) That amount represents 25% of Valle’s past-due Social Security benefits that were

awarded after remand to the Administration (id.), which is the percentage of fee provided for in

the contingency agreement between Valle and Binder (Dkt. No. 25-1 at 2).



                                                 3
       The Court concludes that the first two factors weigh in favor of approving the requested

amount of fees. The attorneys who handled this case, Binder and Jones, have extensive

experience and expertise in the area of Social Security disability appeals. (Dkt. No. 25 ¶¶ 11,

13.) They provided skilled and effective representation in this action, which involved writing “a

detailed and extensive memorandum of law outlining cogent arguments for a remand” that

ultimately prompted the Commissioner to stipulate to a remand and “achieved the greatest

possible success for the claimant.” Baron, 311 F. Supp. 3d at 636. Furthermore, “[c]ounsel did

not engage in any delay of the proceedings that might have artificially increased past-due

benefits and thus the potential attorney fee award.” Id. While the Commissioner required four

extensions during the course of the action before ultimately agreeing to remand (Dkt. Nos. 3, 11,

13, 15), Binder did not seek any.

       As is often the case in motions for attorney’s fees under § 406(b), however, the third

factor requires more scrutiny. To determine whether the award constitutes an impermissible

windfall under the third factor, courts consider:

       1) whether the attorney’s efforts were particularly successful for the plaintiff,
       2) whether there is evidence of the effort expended by the attorney demonstrated
       through pleadings which were not boilerplate and through arguments which
       involved both real issues of material fact and required legal research, and finally,
       3) whether the case was handled efficiently due to the attorney’s experience in
       handling social security cases.

Blizzard, 496 F. Supp. 2d at 323 (quoting Joslyn, 389 F. Supp. 2d at 456–57); see Rodriguez, 318

F. Supp. 3d at 658. In addition, courts must also “consider whether the claimant’s past due

benefits are ‘large in comparison to the amount of time counsel spent on the case.’” Blizzard,

496 F. Supp. 2d at 323 (quoting Gisbrecht, 535 U.S. at 808.)

       The first three of these considerations also favor approving the request for attorney’s fees.

Counsel’s efforts were particularly successful here, because they contributed to the



                                                    4
Commissioner’s ultimate decision to stipulate to a remand before briefing had been completed.

(Dkt. No. 17.) The arguments made in support of Valle’s motion for judgment on the pleadings

were detailed, specifically tailored to the administrative record of this case, and well-supported

by legal research. (See Dkt. No. 10 at 6–13.) And counsel efficiently marshaled their substantial

experience in this case by researching and drafting their legal memorandum and securing a

remand in only 22.20 hours of effort. (Dkt. No. 25-1 at 4.)

       The final relevant consideration requires courts to assess whether the effective hourly rate

that an award would produce is unreasonably high in light of the context of the case and the role

of contingency fee arrangements in social security appeals. See, e.g., Nieves v. Colvin, No. 13

Civ. 1439, 2017 WL 6596613, at *2–3 (S.D.N.Y. Dec. 26, 2017); Blizzard, 496 F. Supp. 2d at

324–25. In doing so, courts are mindful that “[d]eference should be given . . . to the ‘freely

negotiated expression both of a claimant’s willingness to pay more than a particular hourly rate

. . . and of an attorney’s willingness to take the case despite the risk of nonpayment.” Joslyn, 389

F. Supp. 2d at 456 (second omission in original) (quoting Wells v. Sullivan, 907 F.2d 367, 371

(2d Cir. 1990)). Accordingly, “‘a reduction in the agreed-upon contingency amount should not

be made lightly,’ particularly given ‘the importance of encouraging attorneys to accept social

security cases on a contingency basis.’” Rodriguez, 318 F. Supp. 3d at 658 (quoting Blizzard,

496 F. Supp. 2d at 325).

       Here, Binder estimates that the requested award “would result in a de facto hourly rate of

approximately $1,079.72 an hour.” (Dkt. No. 26 at 2.) Though certainly high, that number is the

product of competent and efficient advocacy, which should not be held against counsel in their

request for fees. See Maier v. Apfel, No. 95 Civ. 9264, 1998 WL 401536, at *2 (S.D.N.Y. July

17, 1998) (“The plaintiff’s counsel should not be penalized for working efficiently on the case as




                                                 5
compared to other attorneys who might have taken longer to perform the same work and whose

corresponding hourly rate would be lower due to their lack of experience and productivity.”). In

addition, Valle’s case was “not a sure winner,” Baron, 311 F. Supp. 3d at 637, as evidenced by

the fact that the ALJ denied Valle’s application for benefits twice before the Appeals Council

finally reversed course on his second request for reconsideration on the merits (Dkt. No. 25 ¶¶ 2,

8). And the hourly rate that would result from the award Binder seeks under § 406(b) is within

the range of effective hourly rates that have previously been deemed reasonable by courts in this

Circuit. See, e.g., Mills v. Berryhill, No. 15 Civ. 5502, 2019 WL 1507923, at *2 (E.D.N.Y. Apr.

5, 2019) ($1,007.78); Eric K. v. Berryhill, No. 15 Civ. 845, 2019 WL 1025791, at *3 (N.D.N.Y.

Mar. 4, 2019) ($1,500); Nieves, 2017 WL 6596613, at *2 ($1,009.11); Kazanjian v. Astrue, No.

09 Civ. 3678, 2011 WL 2847439, at *2 (E.D.N.Y. July 15, 2011) ($2100); Briem v. Barnhart,

No. 05 Civ. 6219, 2006 WL 3374955, at *1 (W.D.N.Y. Nov. 17, 2006) ($1,300).

       The Court thus concludes that the award of attorney’s fees sought is reasonable in the

context of this case and does not constitute an impermissible windfall to counsel. Accordingly,

Binder’s motion for $23,969.88 in attorney’s fees is granted, provided that Binder refunds to

Valle the amount of the EAJA award previously received. See Rodriguez, 318 F. Supp. 3d at

658 (“Fee awards may be made under both the EAJA and § 406(b), but the claimant’s attorney

must ‘refun[d] to the claimant the amount of the smaller fee.’” (alteration in original) (quoting

Gisbrecht, 535 U.S. at 796)).

IV.    Conclusion

       For the foregoing reasons, the motion of Plaintiff’s counsel for attorney’s fees under

§ 406(b) is GRANTED.




                                                 6
       It is hereby ORDERED that attorney’s fees are granted in the amount of $23,969.88.

Upon receipt of this sum, counsel for Plaintiff shall refund the previously awarded EAJA fees of

$858.97 directly to Plaintiff.

       The Clerk of Court is directed to close the motion at Docket Number 24.

       SO ORDERED.

Dated: May 15, 2019
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge




                                               7
